DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/20 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glass wool and layer that reflects heat rays must be shown or the feature(s) canceled from the claim(s).  While the heat shield is shown generally at 18, the distinct layers are not pictured.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 15 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "has flexibility" and “is bendable” in claims 1, 13 and 15 are relative terms which render the claims indefinite.  The terms "has flexibility" and “is bendable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, all materials are flexible to some degree, and can be bent at least partially.  Nothing in the claims nor the disclosure explains how “bendable” the member is, or how much “flexibility” it has, and as such the intent of the claims is unclear.  For the purposes of this action, all materials will be assumed to be flexible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Royalty US RE39,972 in view of Mekwinski US 6,868,940 and Kamikawa US 2010/0101891.
Regarding claim 1, Royalty teaches an aircraft, comprising:
a fire wall 17;
a structural member 32 facing a rear side of the fire wall, the rear side of the fire wall facing the structural member; and
a skin 18 surrounding the fire wall and the structural member.

    PNG
    media_image1.png
    359
    600
    media_image1.png
    Greyscale

Figure 1- Royalty Figure 3
Royalty does not teach that the structural member comprises an upper bulkhead and a lower bulkhead that are separate and distinct from one another, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the structural member in two sections in order to simplify manufacturing or parts replacement, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Royalty does not teach that the structural member comprises a coupling member and a heat shielding member, the coupling member couples the upper bulkhead to the lower bulkhead, wherein the coupling member has first and second ends, the first end being disposed on a surface of the upper bulkhead that faces the fire wall and the second end being disposed on a surface of the lower bulkhead that faces the fire wall, the coupling member being configured to guide, upward, air existing on the rear side of 
Mekwinski teaches an aircraft wall reinforcing system in which a structural member 12 includes a coupling member 22, 24 and a heat shielding member 6/26, wherein the coupling member has first and second ends, the coupling member configured to guide, upward, air existing on the wall, and the heat shielding member shielding the coupling member from heat, wherein the heat shielding member has flexibility and is bendable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty by reinforcing the structural member as taught by Mekwinski in order to strengthen the wall or reduce noise.  As modified, the coupling member guides, upward, air existing on the rear side of the fire wall, and the heat shielding member shields the coupling member from heat radiated by the fire wall.

    PNG
    media_image2.png
    254
    500
    media_image2.png
    Greyscale

Figure 2- Mekwinski Figures 7 and 8
Note that the coupling members 22, 24 can all be interpreted as the coupling member, with individual members forming first and second ends.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form groups of coupling members as a larger coupling member in order to Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Either way, as modified, the coupling member couples the upper bulkhead to the lower bulkhead, the first end being disposed on a surface of the upper bulkhead that faces the fire wall and the second end being disposed on a surface of the lower bulkhead that faces the fire wall, the coupling member configured to guide, upward, air existing on the rear side of the fire wall, and the heat shielding member shields the coupling member from heat radiated by the fire wall.
Mekwinski does not teach that the heat shielding member comprises a glass wool as a base material and a layer that reflects heat rays radiated from the fire wall.  Kamikawa teaches a sound dampening laminate comprising glass wool 1 as a base material and a layer 2 that reflects heat rays [0041].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty and Mekwinski by forming the shield of glass wool and metal foil as taught by Kamikawa in order to better insulate against sound (abstract).
Regarding claim 2, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claim 1.  Mekwinski further teaches that the coupling member 22, 24 and the heat shielding member 6/26 are arranged to form a flow path therebetween.
Regarding claims 3 and 4, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claims 1 and 2.  Royalty is silent regarding horizontal tail placement, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the horizontal tail at the structural member in order to obtain the desired flight parameters or weight distribution, since it has been held that rearranging parts of an invention involves only routine skill in In re Japikse, 86 USPQ 70.  As such, the coupling member would at least partially support the horizontal tail.
Regarding claim 7, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claim 3.  Mekwinski further teaches that the coupling member 22, 24 includes:
a first flange facing the rear side of the fire wall and being covered (at least partially) with the heat shielding member 6/26;
a second flange being jointed to the respective surfaces of the upper bulkhead and the lower bulkhead that face the fire wall; and
a web coupling the first flange to the second flange and forming a flow path through which the air flows, between the web and the heat shielding member.
Regarding claim 9, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claim 7.  Mekwinski further teaches that the flow path is provided between the heat shielding member 6/26 and a surface of the web located on a center side of the fire wall.
Regarding claims 13 and 15, Royalty discloses a tail cone 10 provided on an end of a fuselage of an aircraft, the tail cone comprising:
an auxiliary power unit 12;
a skin 18 surrounding the auxiliary power unit;
a fire wall 17 that is disposed to tightly seal a part between the fire wall and an inner circumferential part of the skin, and forms a compartment together with the skin, the compartment surrounding the auxiliary power unit; and
a structural member 32 disposed in proximity to a rear side of the fire wall with respect to the compartment, wherein the structural member includes a flow 
Royalty does not teach that the structural member comprises an upper bulkhead and a lower bulkhead that are separate and distinct from one another, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the structural member in two sections in order to simplify manufacturing or parts replacement, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Royalty does not teach a coupling member that couples the upper bulkhead to the lower bulkhead, the coupling member having first and second ends, the first end being disposed on a surface of the upper bulkhead that faces the fire wall and the second end being disposed on a surface of the lower bulkhead that faces the fire wall, or that the flow path is formed by the coupling member and a heat shielding member.  Mekwinski teaches an aircraft wall reinforcing system in which a structural member 12 includes a coupling member 22, 24, the coupling member having first and second ends, the first end being disposed on a surface of the structural member that faces the fire wall and the second end being disposed on a surface of the structural member that faces the fire wall, and a heat shielding member, wherein a flow path is formed by the coupling member 22, 24 and a heat shielding member 6/26, and the heat shielding member being disposed to shield the coupling member from heat, and the heat shielding member has flexibility and is bendable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty by reinforcing the structural member as taught by Mekwinski in order to strengthen the wall or reduce noise.  
22, 24 can all be interpreted as the coupling member, with individual members forming first and second ends.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form groups of coupling members as a larger coupling member in order to reduce part count or ease manufacturing and assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Either way, as modified, the first end the coupling member is disposed on a surface of the upper bulkhead that faces the fire wall and the second end the coupling member is disposed on a surface of the lower bulkhead that faces the fire wall.
Mekwinski does not teach that the heat shielding member comprises a glass wool as a base material and a layer that reflects heat rays radiated from the fire wall.  Kamikawa teaches a sound dampening laminate comprising glass wool 1 as a base material and a layer 2 that reflects heat rays [0041].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty and Mekwinski by forming the shield of glass wool and metal foil as taught by Kamikawa in order to better insulate against sound (abstract).
Regarding claims 18 and 19, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claims 1 and 15.  Royalty also teaches that the structural member 32 is a pivot bulkhead.
Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Royalty US RE39,972 in view of Mekwinski US 6,868,940 and Kamikawa US 2010/0101891, and further in view of Zywiak US 2014/0345991.
Regarding claims 10-12, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claim 1.  Royalty also teaches a 
Zywiak teaches an aircraft venting system comprising an intake passage 64 through which outside air is taken into an upper part of a compartment 14, a first exhaust passage 88 through which air is exhausted from the compartment to outside of the compartment, and a second exhaust passage 89 through which the air is exhausted from the upper part of the compartment. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty with ventilation as taught by Zywiak in order to provide cabin air circulation and brake cooling.
If applicant does not agree with the location of the vents, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the passages wherever it is convenient in order to obtain the desired air circulation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 16 and 17, Royalty, Mekwinski and Kamikawa teach the invention as claimed as detailed above with respect to claim 15.  Royalty is silent regarding compartment venting.  
Zywiak teaches an aircraft venting system comprising an intake passage 64 through which outside air is taken into an upper part (and all parts) of the compartment 14, the intake passage being provided in the compartment, and an exhaust passage 84 through which air in the compartment is exhausted, the exhaust passage being provided in the compartment [0012-0013].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Royalty with ventilation as taught by Zywiak in order to provide cabin air circulation and brake cooling.
If applicant does not agree with the location of the vents, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARC BURGESS/Primary Examiner, Art Unit 3642